F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                            April 7, 2006
                               TENTH CIRCUIT                          Elisabeth A. Shumaker
                                                                         Clerk of Court

 In re: CLARENCE JOSEPH EBEL,
 JR.,

           Debtor,
 _______________________________

 CLARENCE JOSEPH EBEL, JR.,
             Appellant,                                 No. 05-1173
 v.                                                 (D.C. No. 04-N-998)
 DENNIS W. KING, Trustee,                                (D. Colo.)
             Appellee.


                          ORDER AND JUDGMENT *


Before HENRY, McKAY, and TYMKOVICH, Circuit Judges.




      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
The case is therefore ordered submitted without oral argument.

      This case has a procedural history that is “to put it mildly, long and

tortuous.” Order and Memorandum of Decision, 1 (D. Colo. Mar. 11, 2005).

Debtor, Mr. Ebel, and his former wife commenced a divorce action in the Boulder

County District Court in 1985, since which time the parties have been in constant

litigation. See In re Ebel, No. 96-1190, 1997 WL 428574, at *1-*4 (10th Cir. July

30, 1997) (describing the case’s history); Order, 1-9 (same). This particular

appeal concerns the bankruptcy court’s approval of a settlement agreement

between the former Mrs. Ebel and the trustee in Mr. Ebel’s bankruptcy case.

      At the time of their divorce, the Ebels owned as tenants in common a nine-

hole golf course, a driving range, an adjoining house, and three nearby building

lots (“Property”). Since 1987 the Property has been managed by a receiver

pending final resolution of the marital property, and earnings derived from the

operation of the Property were divided 50/50 between the parties. In 1990, and

before a final resolution of the Property could be made, Mr. Ebel filed for

bankruptcy. Colorado courts have twice considered the division of the Property

and twice awarded the former Mrs. Ebel all the Property, most recently in

December 1999. In June 1996, the former Mrs. Ebel reached a settlement

agreement with the trustee in Mr. Ebel’s bankruptcy case that would end litigation

regarding any claims that Mr. Ebel’s estate might have on the Property or its


                                         -2-
proceeds. In April 2004, the bankruptcy court approved the settlement agreement

and in March 2005, the district court affirmed the agreement.

      Mr. Ebel makes three challenges to the bankruptcy court’s approval of the

settlement, each of which he made to the district court. First, Mr. Ebel claims

that the settlement agreement is invalid because his share of the proceeds from the

Property following his 1990 bankruptcy filing does not belong to the estate under

11 U.S.C. § 541(a)(6). Second, Mr. Ebel argues that the bankruptcy court did not

follow Federal Rule of Bankruptcy Procedure 9019. And finally, Mr. Ebel argues

that the bankruptcy court did not make the findings required by the rules of civil

and bankruptcy procedure to accept a settlement agreement. The district court

thoroughly addressed and rejected each of these arguments.

      Mr. Ebel’s work on the Property did not exempt proceeds from the Property

from the bankruptcy estate. Section 541(a)(6) provides that an estate does not

include “earnings from services performed by an individual debtor after the

commencement of the case.” The district court noted two problems with Mr.

Ebel’s argument that his share of proceeds from the Property is exempt from the

estate. First, “it does not appear that [Mr. Ebel] adequately raised this issue in

the proceedings below.” Order, 11. Second, “there is no evidence that the

receiver’s payments were for [Mr. Ebel’s] post-petition work.” Id. at 12.

      Mr. Ebel also argues that the bankruptcy court failed to follow the


                                          -3-
bankruptcy rules of procedure and, therefore, the settlement is void. Bankruptcy

Rule 9019(a) states that “on motion by the trustee and after notice and a hearing,

the court may approve a compromise or settlement” and requires that notice be

given to the “creditors, the United States trustee, the debtor, and indenture

trustees . . . .” In dismissing Mr. Ebel’s argument, the district court explained

that the bankruptcy court “(1) held a hearing, (2) of which [Mr. Ebel] and his

creditors had notice, and (3) considered the probable success of the litigation on

the merits, potential difficulties in collecting the judgment, the complexity and

expense of the litigation, and the lack of objections by other creditors.” Order,

13. The bankruptcy court’s actions complied with Rule 9019. See In re Kaiser

Steel Corp., 105 B.R. 971, 976-77 (D. Colo. 1989).

      Finally, Mr. Ebel argues that the bankruptcy court failed to make the

findings required to support acceptance of a settlement agreement. The

bankruptcy court, however, “made all the findings necessary in a Rule 9019

hearing.” Order, 14. Additionally, the bankruptcy court’s findings were

“sufficient to indicate the factual basis for the court’s general conclusion as to the

ultimate facts” and allowed for “meaningful review” of the issues.” Otero v.

Mesa County Valley Sch. Dist., 568 F.2d 1312, 1316 (10th Cir. 1977).

      We have carefully reviewed the briefs, the district court’s opinion, and the

record. For substantially the same reasons laid out by the district court in its


                                          -4-
March 11, 2005 Order and Memorandum of Decision, we AFFIRM the




bankruptcy court’s acceptance of the July 1996 settlement between the former

Mrs. Ebel and the trustee.

                                             Entered for the Court



                                             Monroe G. McKay
                                             Circuit Judge




                                       -5-